UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02864 Pioneer Bond Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:June 30 Date of reporting period:July 1, 2014 to June 30, 2015 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Bond Fund By (Signature and Title)/s/ Lisa Jones Lisa Jones, Chief Executive Officer & President DateAugust 20, 2015 Pioneer Bond Fund MORGAN STANLEY MTG LN TR2004-2AR Ticker:Security ID:61748HMC2 Meeting Date: JUN 19, 2015Meeting Type: Written Consent Record Date:FEB 24, 2015 #ProposalMgt RecVote CastSponsor 1To Support The Actions Described InNoneForManagement The Explanatory Memorandum END NPX REPORT
